Title: From George Washington to Christopher Gist, 10 October 1755
From: Washington, George
To: Gist, Christopher



To Mr Gist.
[Winchester, 10 October 1755]

Before I got to Williamsburgh, the Commissions were chiefly disposed of; yet having you strongly in my mind (which occasioned an earnest solicitation) I succeeded in procuring the only Commission that was vacant, i.e. to be Captain of a Company of Scouts. This is attended with equal Honour, Rank and Profit, with the other Captains; but will be accompanied with more Fatigue; which you will not regard, as you are greatly inured to it. It is intended, that your Company shall consist as

much of active Woodsmen, capable of something adequate to your names; I must therefore desire you will Repair immediately thither, in order to receive Money and Instructions to Recruit them; and you may be assured, that I shall Endeavour to provide for your Son in the same Company.
I doubt not but you have heard of the Ravages committed by our inhuman Foes, on the back inhabitants; I am now upon my march against them, with full hopes, that I shall be able to get Satisfaction for their cruel Barbarities.
Never were Indians more wanted than at this time; I have therefore sent to Montour, inviting him, and all he can bring—and should be glad that you would come that way, and use all your interest (as I know you have much with him) to engage his coming—I will promise if he brings many, to do something handsome for him—You had better be silent on this head, though; least where you are, measures may be taken by the Pennsylvanians, to prevent him from bringing any Indians—I am &c.

G:W.
Winchester October 10th 1755.    

